Citation Nr: 0916846	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for polyneuropathy of the 
lower extremities.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active duty from August 6, 1980 to November 
5, 1984; from November 16, 1988 to March 16, 1992; and from 
June 17, 2004 to September 22, 2004.  He also had additional 
service in the Army National Guard.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson Mississippi.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not currently have a disability due to polyneuropathy of the 
lower extremities.  


CONCLUSION OF LAW

A disability due to polyneuropathy of the lower extremities 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in September 2005, 
December 2005 and October 2008.  The RO specifically informed 
the Veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
October 2008 letter also included information regarding the 
assignment of disability ratings and effective dates in cases 
where service connection is granted.  The record also 
reflects that the originating agency readjudicated the 
Veteran's claim following the provision of the required 
notice and the completion of all indicated development of the 
record.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded an 
appropriate disability evaluation examination.  The Veteran 
has declined a hearing.  The record before the Board contains 
service treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  In fact, the Veteran has 
denied having treatment for the claimed disorder since 
service.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the Veteran in the 
development of the facts pertinent to the claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
polyneuropathy of the lower extremities.  The Veteran 
contends that he first developed numbness in his lower 
extremities during service.  

The Veteran's service treatment records include a record 
dated in August 2004 which reflects his complaint of numbness 
in both feet that prevented him from doing his duties.  An 
EMG/NCV test conducted during service by J. F., M.D., at the 
Hattiesburg, Clinic, resulted in findings most compatible 
with an electro-physiologically mild, predominantly axonal, 
sensorimotor polyneuropathy.  A service statement of medical 
examination and duty status indicates that the Veteran was 
found to have loss of sensation bilateral feet, no known 
injury.  It was reported that this was considered a pre-
existing chronic polyneuropathy which was not incurred in the 
line of duty.  The document was signed by a Major in the Army 
Nurse Corps.  

The Veteran filed his claim for disability compensation in 
June 2005.  Significantly, however, the post-service evidence 
associated with the Veteran's claims folder does not reveal 
any objective findings of any residuals of the neuropathy 
which had been manifested in service.  As noted above, the 
Veteran has reported that he has not had any treatment for 
such symptoms since service.

The report of a VA medical examination conducted in June 2008 
reflects that there was "scant evidence" in the service 
medical records which included an EMG test report showing 
mild axonal neuropathy.  The examiner noted that the service 
concluded that this was a pre-existing condition.  The 
Veteran reported that his toes were numb all the time, but he 
could walk as far as needed.  On VA examination, he had a 
normal gait and station with good heel/toe/tandem walk.  
Motor strength was 5/5 with normal bulk, tone, extremity and 
coordination.  Sensory examination was intact to fine touch, 
temperature, vibration and position.  Reflexes were 1-2+ and 
equal.  The assessment was polyneuropathy by history and EMG 
study, but he has no findings of polyneuropathy on today's 
examination.  The examiner further noted that while this was 
diagnosed in service, his SMRs would suggest that this was 
pre-existing his last period of active duty.  

In an addendum dated in November 2008, the examiner stated 
that he presumed that the complained of numbness was there at 
the time of the Veteran's service.  He further stated that 
none was present on the recent examination.  He concluded 
thefore that while the Veteran had subjective complaints of 
numbness, none was evident on examination.  The examiner 
concluded that as there was no demonstrable sensory loss, he 
had no disability.  The examiner further stated that assuming 
he had sensory loss previously, "it was evident that his 
numbness was not aggravated beyond normal progression by 
service - indeed it has improved."  

The Board finds that preponderance of the evidence is against 
the Veteran's claim for service connection for 
polyneuropathy.  Except for the Veteran's statements and 
claims, there is no competent medical evidence which shows 
that the Veteran has a disorder since his separation from 
service.  The VA examination findings were all normal.  
Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service 
connection is awarded for "a particular injury or disease 
resulting in disability"); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board notes, however, that no other evidence of 
record reflects the presence of a disability.  The evidence 
from during service, approximately a year before the Veteran 
filed his claim, is not sufficient to show the presence of a 
current disability.  Accordingly, service connection must be 
denied because there is no competent evidence of a current 
disability due to polyneuropathy.  See 38 U.S.C.A. § 1110; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich 
v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for polyneuropathy of the 
lower extremities is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


